        Case 1:20-po-00289-SAB Document 3 Filed 10/20/20 Page 1 of 2


 1   MARK D. JOHNSON SBN 90544
     12232 E Kings Canyon
 2   Sanger, CA 93657
 3   (559) 250-1547
     mdjlaw@verizon.net
 4
     MONA ZAHEDI SBN 330711
 5   Attorney at Law
 6   8484 Wilshire Blvd., Suite 700
     Beverly Hills, CA 90211
 7   (310) 866-9007
 8   mzahediesq@gmail.com
     Attorneys for Defendant
 9
                                    UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12
     UNITED STATES                                 No. 1:20-po-00289-SAB
13
                       Plaintiff,                  REQUEST TO ADVANCE HEARING
14
           v.                                      &
15
     DANIEL VILLATORO                              ORDER TO ADVANCE HEARING
16
                       Defendant.
17

18
           1. Defendant by and through his Attorneys respectfully Requests that the Arraignment
19
                Hearing, previously Reset for November 19th, 2020 at 10:00 am, be Advanced to
20
                October 23, 2020 at 2:00 pm.
21

22

23

24

25

26
27

28
                                                   1
        Case 1:20-po-00289-SAB Document 3 Filed 10/20/20 Page 2 of 2


 1                                           ORDER

 2            Good Cause Appearing, it is hereby Ordered to Advance said Hearing, previously Reset

 3   for November 19th, 2020 at 10:00 am, be Advanced to October 23, 2020 at 2:00 pm. The

 4   defendant is ordered to appear via video.

 5

 6
     IT IS SO ORDERED.
 7

 8   Dated:     October 20, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
